This original action in discipline was filed by the office of the Disciplinary Administrator against Donald H. Diggs of Wichita, an attorney admitted to the practice of law in the State of Kansas.
The facts are not in dispute. In 1986, respondent was participating in the federal Job Training Partnership Act (JTPA) program through the Human Resources Department of the City of Wichita. Respondent hired two persons for on-the-job training as secretaries under the JTPA program. The contracts with the City required respondent to keep certain records, make periodic reports, and file claims for payment of the trainees’ wages. The total amount paid by the City for the two trainees was $968.80. Claim forms were evidently filed in that amount. The forms were prepared by the trainees and signed by respondent as their employer. It was determined that the forms contained discrepancies resulting in overpayments although respondent apparently did not receive any part of the overpayments nor any part of the proceeds, all of which went to the two trainees.
Based upon the erroneous claims, respondent was charged with four counts of presenting a false claim, K.S.A. 21-3904, and one count of unlawful deprivation of property, K.S.A. 21-3705. All violations were Class A misdemeanors and on September 9, 1987, respondent pled guilty to the charges. Respondent was placed on probation by the District Court of Sedgwick County and, as one of the conditions thereof, he made restitution to the City of the entire $968.80.
Based upon respondent’s guilty plea, a formal complaint in discipline was filed with the Kansas Board for Discipline of Attorneys on December 9, 1987. At a hearing before a panel of the Board, it concluded that respondent’s actions constituted a violation of DR 1-102(A)(3), (4), (5), and (6) (1987 Kan. Ct. R. Annot. 123), and unanimously recommended that respondent be disciplined by public censure.
*588The court, having carefully reviewed the record, concurs in the recommendation of the hearing panel.
It Is Therefore Ordered that Donald H. Diggs be and he is hereby disciplined by public censure.
It Is Further Ordered that this order of public censure shall be published in the official Kansas Reports and that respondent shall pay the costs of this action.